Endicott, J.
The instructions requested were properly refused; they were not applicable to the case presented on the evidence ; and we find no objection to the instructions actually given. The jury must have found that the property of the plaintiff was attached on a writ against Hall; that the defendant made the attachment, believing the property to belong to the plaintiff, in order to coerce the payment of the debt due from Hall. They must also have found that the money of the plaintiff was delivered to the defendant to procure the release of the wrongful attachment thus made, and as a substitute for the goods attached; and that the defendant refused to deliver it on the demand of the plaintiff. The case does not fall within Taylor v. Knowlton, 10 Allen, 137; there the attachment of the property was not wrongful, but was properly made in the original action. Here the officer was a trespasser, and guilty of abuse of process, in attaching the property, and in taking the money in substitution therefor, and is liable to the plaintiff for the injury sustained thereby. See Shipwick v. Blanchard, 6 T. R. 298.

Exceptions overruled.